Peyton, C. J.,
dissenting.
This was an action brought by Robert Bell, in a court of justice of the peace of Colfax county, against the city of West Point, to recover $150 damages for an injury to the plaintiff’s horse in falling through a bridge in said county, resulting from the neglect and failure of the defendant to keep in repair said bridge on Main street, within the corporate limits of said city.
Judgment was rendered by the justice of the peace for the defendant on the 30th day of June, 1875, and from this judgment the plaintiff appealed to the circuit court, which dismissed the cause, and hence the case is brought to this court by writ of error on the part of the plaintiff, who here assigns for error the action of the court below in dismissing the cause, and in holding that the defendant was not liable for the injury complained of.
Prom this short statement of the main facts in this case, it will be readily perceived that there are two important questions presented for our investigation and decision and the solution of these questions will necessarily involve an inquiry into the extent of the civil jurisdiction of justices of the peace, and the liability of a municipal corporation to an action by an individual who sustains special damage from a nuisance maintained by it.
The first of these questions, as to the extent of the civil jurisdiction of justices of the peace, has never yet been fully investigated and definitely determined by this court; and the other, as respects the liability of municipal corporations to actions at the suit of individuals for special damages, resulting from nuisances, is one of the first impressions in this court. We have, therefore, *281given to these questions that deliberate consideration to which their magnitude and importance entitled them.
With respect to the first question, it will be found by reference to the constitution, that from the origin of state government in the distribution of judicial power, the civil jurisdiction of justices of the peace has been prescribed and limited by the paramount and organic law of the state, both as to the amount and subject matter of litigation.
The constitution of 1817, under which our state government was organized, provides in the 8th section of the 5th article, that a competent number of justices of the peace shall be appointed in and for each county, in such mode and for such term of office as the legislature shall direct; their jurisdiction in civil eases shall be limited to causes in which the amount in controversy shall not exceed fifty dollars. The amount in controversy has been determined to be the debt or sum demanded, including the principal and its incidental interest; and thus it will be seen that the jurisdiction will be made to depend, in many instances, upon the amount of interest which has accrued upon the principal at the time of the institution of the suit, so that a justice of the peace might have jurisdiction at one time, and the next month be ousted of his jurisdiction by the accruing interest on the principal debt, and in this way his jurisdiction was made to fluctuate by the effect of time. To obviate this uncertainty, and to make his civil jurisdiction certain and definite, the 23d section of the 4th article of the constitution of 1832 provides that the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed fifty dollars. Under this constitution, the interest, although it may still constitute a part of the amount in controversy as formerly, yet it does not affect or oust the justice of jurisdiction.
In the case of Loomis v. Commercial Bank of Columbus, 4 How., 676, involving the consideration of the question of the jurisdiction of justices of the peace, under the constitution of 1832, Chief Justice Sharkey, in delivering the opinion of the court, *282says: “We assume the position as undeniably true, that all our courts, both superior and inferior, derive their jurisdiction from the constitution, and that they possess only such jurisdiction as is given with the incidental powers necessary to carry out that jurisdiction. * * In addition to this, we maintain the further position that all jurisdiction has been parceled out and distributed by the constitution; none remains ungranted. It was obviously the design of the convention to create appropriate tribunals for the determination of every matter of litigation. * * The first section of the fourth article of the constitution declares the judicial power of the state to be vested in one high court of errors and appeals, and such other courts of law and equity as are thereafter provided for; and in the same article, we find a portion of that power given to the circuit courts, and another portion to justices of the peace. The circuit courts have original jurisdiction in all matters civil and criminal, 1 but in civil cases only when the principal sum in controversy exceeds fifty dollars.’ This is obviously a limitation on the powers of that court. It has not, nor can it acquire by the aid of the legislature, jurisdiction in civil cases, when the amount is liquidated under fifty dollars. The 23d section of the same article provides that a competent number of justices of the peace shall be elected in each county, and that the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed fifty dollars. This is an express grant of jurisdiction, and it is a grant of that residue which was excepted out of the grant to the circuit courts, so that the two sections dispose of the entire jurisdiction of the state in all matters of contract.”
The present constitution, adopted in 1869, in sec. 1Í of art. 6, provides that the circuit courts shall have original jurisdiction in all matters civil and criminal, within this state; but in civil cases, only when the principal of the amount in controversy exceeds one hundred and fifty dollars; and the 23d section of the same article provides that the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in con*283troversy shall not exceed the sum of one hundred and fifty dollars. It will thus be seen that the original jurisdiction of the circuit court in all matters civil and criminal within the state is diminished in civil cases to the extent of the jurisdiction of justices of the peace, which is now limited in matters of contract to causes in which the principal of the amount in controversy shall not exceed the sum of one hundred and fifty dollars. These two grants of judicial power to the circuit courts and justices of the peace, dispose (in the language of the court in the case of Loomis v. The Commercial Bank of Columbus) of the entire jurisdiction of the state in all matters of contract.
The constitution very clearly, in my opinion, limits the jurisdiction of justices of the peace, not only as to the amount, but as to the subject matter. It is limited to one hundred and fifty dollars principal, exclusive of interest, and the subject matter must be contract, express or implied. The civil jurisdiction of justices of the peace is derived from the constitution, and they possess only such jurisdiction as is given, with the incidental powers necessary to carry out that jurisdiction. The limitation of the jurisdiction by the principal indicates a claim founded on contract or arising ex contractu, in which interest may accrue. When we speak of principal, we always associate therewith the idea of interest. The constitution contemplates a transaction cognizable before a justice of the peace, in which there may be a principal and interest, or at least a principal sum on which interest may accrue.
The code of 1871, in section 1302, provides that justices of the peace shall have jurisdiction of all actions for the recovery of debts or damages or personal property, where the principal of the debt, the amount of the demand, or the value of the property sought to be recovered, shall not exceed one hundred and fifty dollars. It is believed that that clause of this section which purports to give justices of the peace jurisdiction of actions for the recovery of personal property, is unauthorized by the constitution, and is therefore void. The constitution was intended to set-*284tie and determine a certain amount within which this jurisdiction may be exercised. But in a suit for the value of personal property there is no certain criterion furnished as to the value of the property sought to be recovered. This would depend upon the mere opinion of the plaintiff. And what one man might consider as worth only one hundred and fifty dollars, another man may consider as worth two hundred dollars, and thus would be introduced the uncertainty as to the amount to give jurisdiction, which the constitution was intended to provide against and avoid. But it is believed that justices of the peace have no civil jurisdiction of the subject matter in such cases. They may entertain within the proper limits actions of assumpsit, debt and covenant. These are actions in form, ex contractu, and depend upon contract, express or implied. They have no civil jurisdiction in actions in form, ex delicto, such as trespass, detinue, trover and replevin, and of actions on the case, sounding in damages merely. These actions were clearly never designed by the constitution to be within the jurisdiction of justices of the peace. In England, inferior courts are said to take nothing by implication, or without express grant, because the common law courts possessed general jurisdiction over the realm, and nothing could be taken from them, or given concurrently without an express act of parliament, and that which was not expressly given was supposed to remain with the original depository; but here both the circuit and justice’s courts derive their power from the same fountain, the constitution of the state, and to the one is given all that is denied to the other. But the 14th section of the 6th article of that instrument excepts from the general original jurisdiction of the circuit courts jurisdiction in civil cases when the principal of the amount in controversy shall not exceed the sum of one hundred and fifty dollars, and this is conferred by the 23d section of the same article on justices of the peace. The expression in the constitution, of the sum of one hundred and fifty dollars, clearly means an ascertained and liquidated amount in dollars and cents, and not contingent and unascertained damages; and that this relates only to matters of *285contract, I will again refer to the case of Loomis v. The Commercial Bank of Columbus, where the court say, that the grant of jurisdiction to justices of the peace is a grant of that residue which was excepted out of the grant to the circuit courts, so that the two grants dispose of the entire jurisdiction of the state in all matters of contract. 4 How., 677.
The only thing a justice has to determine is the question of indebtedness, without regard to the technical form of the action, whether in assumpsit or debt. He is not a common law court. Stier v. Surget, 10 S. & M., 154, 158. This is the first case in which the civil jurisdiction of justices of the peace under the constitution has been fully examined and considered. The leading rule in regard to the j udicial construction of constitutional provisions is a wise and sound one, which declares that in cases of doubt, every possible presumption and intendment will be made in favor of the constitutionality of the act in question, and that the courts will only interfere in cases of clear and unquestioned violation of the fundamental law. Where, however, the violation of the constitution is clear, it is the duty of the courts to say so. If the legislative department will infringe on the constitution, the duty of the courts may be arduous and unpleasant, but it is a plain one, regardless of the consequences. And upon this subject I adopt the language and sentiment of the learned and accomplished Judge Bronson, who held that “it is highly probable that inconveniences may result from following the constitution as it is written. But that consideration can have no weight with me. It is not for us, but for those who make the instrument, to supply its defects. If the legislature or the courts may take that office upon themselves, or if under color of construction, or upon any other specious ground, they may depart from that which is plainly declared, the people may well despair of ever being able to set a boundary to the powers of the government. Written constitutions will be worse than useless. Believing as I do, that the success of free institutions depends on a rigid adherence to the fundamental law, I have never yielded to considerations of *286expediency in expounding it. There is always some plausible reason for the latitudinarian constructions which are resorted to for the purpose of acquiring power; some evil to be avoided, or some good to be obtained by pushing the powers of the government beyond their legitimate boundary. It is by yielding to such influences that constitutions are gradually undermined and finally overthrown. My rule has ever been to follow the fundamental law as it is written, regardless of consequences. If the law does not work well, the people can amend it, and inconveniences can be borne long enough to await that process. But if the legislature or the courts undertake to cure defects by forced and unnatural constructions, they inflict a wound upon the constitution which nothing can heal. One step taken by the legislature or judiciary in enlarging the powers of government opens the door for another, which will be sure to follow; and so the process goes on, until all respect for the fundamental law is lost, and the powers of the government are just what those in authority please to call them.”
In the state of Alabama, in the case of Cavender v. Funderburg, 9 Port., 460, it was held that if a contract does not in terms or by necessary implication furnish a rule by which the damages for its breach can be computed, it is a case sounding in damages merely, and the jurisdiction of a justice of the peace is ousted. And in the case of Williams v. Hinton, 1 Ala. (N. S.), 297, it was decided by the supreme court of that state that justices of the peace have no jurisdiction of the action of trover or detinue, although the property converted may be of a less value than fifty dollars. But it may be said that although a party cannot maintain an action in form ex delicto, in a justice’s court, he may waive the tort and sue in assumpsit in that court. The right of a party in certain cases to waive a tort and sue as in contract is not denied. But no case can be found that recognizes the principle that by waiving the tort a new jurisdiction can be acquired. Where the plaintiff has an election to sue either in tort or in contract, no court can have jurisdiction in assumpsit but one which can give a remedy on the *287tort itself, for the reason that the same questions of law arise in each. Clark v. Dupree, 2 Dev., 411, and Mann v. Kendall, 2 Jones (Law), 192.
If the value of the property in controversy furnishes the criterion of jurisdiction, there is no reason why a justice of the peace should not entertain an action of ejectment, where the value of the land sued for shall not exceed the sum of one hundred and fifty dollars.
The convention which framed the constitution, knowing that the office of justice of the peace in this country is filled generally by men of good practical sense, but without legal attainments, provided that the jurisdiction of justices of the peace should, in civil matters, be limited to matters of debt, which could be easily understood and adjusted between debtor and creditor, but withheld from their jurisdiction actions of ejectment, trespass, detinue, trover, replevin and case, for the reason that the correct administration of the law applicable to those actions requires more legal learning than is ordinarily possessed by justices of the peace. The circuit court and that of a justice of the peace have no concurrent jurisdiction. The original jurisdiction of the circuit court is exclusive in all civil cases, when the principal of the amount in controversy exceeds one hundred and fifty dollars. Under that amount the justice of the peace has exclusive jurisdiction, where the sum is ascertained or liquidated, but not where it is contingent and uncertain. This brings, me to the consideration of the question of the liability of municipal corporations to actions of individuals for special damages arising from nuisances. A nuisance is something done or omitted to be done, which has the effect of prejudicially and unwarrantably affecting the enjoyment of the rights of another person. Wood on Nuis., 6. The neglect to repair a bridge or highway renders the person or corporation, whose duty it is to make the repairs, liable to indictment as for a nuisance. 7 Bacon’s Abr., 282. It seems now to be well settled, both in England and in this country, that a municipal corporation is liable not only to an indictment for a pub-*288lie nuisance maintained by it, but is also liable for damages at the suit of an individual who sustains special damages therefrom. But in order to uphold a private action, the injury resulting from the nuisance must be special and particular, and not such as is sustained by all the public in common. If it allows its streets to remain out of repair, or if it neglects to abate a nuisance injurious to the health of its citizens, which it has the power to remove, or if it permits any public nuisance to exist upon its property, it may be indicted and punished the same as an individual. Wood on the Law of Nuis., 779, sec. 748. This doctrine is clearly and distinctly announced by the court of last resort in England, in the case of the Mayor of Lyme Regis v. Henley, 2 Clark & Fen., 331. In that case it was said: 1. That the corporation must be under a legal obligation. 2. That such obligation must be matter of so general and public concern that an indictment would lie against the corporation for nonrepair; and, 3. That the place in question is out of repair; and lastly, that the plaintiff has sustained some peculiar damage beyond the rest of the king’s subjects, by such want of repair. It may fairly be deduced from the many cases upon this subject decided by the courts of this country, that in the absence of any express statute imposing the duty and declaring the liability, municipal corporations proper having the powers ordinarily conferred upon them respecting bridges, streets and sidewalks within their limits, owe to the public the duty to keep them in a safe condition for use in the usual mode by travelers, and are liable in a civil action for special injuries resulting from neglect to perform this duty. Such a duty and liability are considered to exist without positive statute, when the following conditions concur: 1. The place in question, whether bridge, sidewalk or street, must be one which it is the duty of the corporation to repair or keep in a safe condition, and this duty, if not specifically enjoined, must arise upon a just construction of the charter or statute applicable to the corporation. 2. This duty or burden must appear, upon a fair view of the charter or statutes, to be imposed, or to rest upon the municipal corportion as such, *289and not upon it as an agency of the state, or upon its officers as independent public officers. This, however, in general appears sufficiently where the municipality sought to be made liable exists under a special charter or general act which confers upon it peculiar powers and privileges as respects streets, their control and improvement, not possessed throughout the state at large under its general enactments concerning ways. 3. The power to perform the duty of maintaining the streets in a safe condition, by authority to levy taxes or impose local assessments for the purpose, must be conferred upon the corporation. Weightman v. Washington, 1 Black, 39; 5 Bingham, 91; 3 Barn. & Adol., 77, and 2 Cl. & Fen, 311; Nebraska City v. Campbell, 2 Black, 590. Where a city corporation, with control over streets and power to levy taxes to keep them in repair, which left a bridge on a street over a creek defective and unsafe for want of side railing, was held liable for damages happening in consequence. 2 Dill, on Mun. Corp., 915. The corporation is liable for damages arising from the omission of the duty to repair, as well as to those arising from some act done by it. Davenport v. Ruckman, 37 N. Y., 568. And willful neglect is not essential to liability. Dillon says, that where the duty to keep the streets in repair is, in terms, enjoined upon the corporate authorities, aud they are supplied with the means to perform it, there is little difficulty in holding the corporation liable, on the general principle of the law, without an express statute declaring liability to a civil action by "any one specially injured by its neglect to discharge this specific duty. But where the duty to repair is not specifically enjoined, and an action for damages caused by defective streets is not expressly given, still, both the duty and the liability, if there be nothing in the charter or legislation of the state to negative the inference, has often been properly deduced from special powers conferred upon the corporation to open, grade, improve and exclusively control public streets within their limits, and from the means which, by taxation and local assessments, or both, the law places at the disposal of the municipality to enable it to discharge its duty.
*290Where the duty to keep the streets in safe condition rests upon the corporation, it is liable for injuries caused by its neglect or omission, as before stated, to keep the streets in repair, as well as for those caused by defects occasioned by the wrongful acts of others; but as in such case the basis of the action is negligence, notice to the corporation of the defect which caused the injury, or the facts from which notice thereof may reasonably be inferred, or proof of circumstances from which it appears that the defect ought to have been known and remedied by it, is essential to liability ; for in such cases the corporation, in the absence of controlling enactments, is responsible only for reasonable diligence to repair the defects or prevent accidents after the unsafe condition of the street is known, or ought to have been known to it from the notoriety of the defect, or to its officers having authority to act respecting it. It is also essential to liability that the plaintiff should have been using reasonable or ordinary care to avoid the accident, or in other words, he must be free from any such fault or neglect on his part, as will in actions for negligence defeat a recovery.
The 11th section of the original act of incorporation of the town of West Point provides that the mayor and selectmen shall have power to pass all by-laws necessary to preserve the health, and to prevent and remove nuisances within the same; and the 12th section confers the power on them to improve, preserve and keep in good repair the streets, sidewalks and public square of said town ; and "the 11th section of the act, to amend the charter of said town, gives to the city authorities the entire control over the streets of the city of West Point; and they have the power and authority to levy and collect taxes for street purposes ; and according to the principles above laid down, it was the duty of the city to keep the streets free from obstructions and in good condition so as to be safe for persons and property passing thereon. Bridges are usually a part of the street or highway, and in this country the power of municipal corporations to build them, and their authority over them, are wholly statutory, and their duties in respect to them are either prescribed by statute or spring from their powers. There *291is no common law responsiblity on municipal corporations, in respect to the repair of bridges within their limits; but where bridges are part of the streets, and built by the municipal authorities under powers given to them by the legislature, they are liable for defects therein, on the same principles and to the same extent as for defective streets. But actions againsCmunicipal corporations by individuals for special damage resulting to person or property from defects in streets or bridges, must, under our system of jurisprudence and judiciary system, be brought in the circuit court, and cannot be maintained in courts of justices of the peace.
The justice of the peace having no jurisdiction of the case, the the circuit court did not err in dismissing it.